United States Court of Appeals
                        For the First Circuit


No. 10-1360

              LIBERTARIAN PARTY OF NEW HAMPSHIRE ET AL.,

                       Plaintiffs, Appellants,

                                  v.

        WILLIAM M. GARDNER, in his official capacity as
              Secretary of State of New Hampshire,

                         Defendant, Appellee.


                             ERRATA SHEET


     The opinion of this Court issued on February 24, 2011 is
amended as follows:

     On page 3, footnote 1, line 1, "the plaintiff as it has" is
changed to "the plaintiffs as the lead plaintiff has".

     On page 5, line 22, "Write In" is changed to "Write-In".

     On page 7, line 19, "4%" is changed to "4 percent".

     On page 17, line 22, "burden to" is changed to "burden on".

     On page 20, line 20, "n.7." is changed to "n.7".